 

Exhibit 10.4

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of the 15th day of December, 2015, by and among:

 

(i)          JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company (the former
company name of which is Franklin Holdings (Bermuda), Ltd.), and JRG REINSURANCE
COMPANY LTD., a regulated insurance company domiciled in Bermuda (each a
“Borrower” and, collectively, the “Borrowers”);

 

(ii)         THE FINANCIAL INSTITUTIONS as signatory lender parties hereto and
their successors and assigns (each a “Lender” and, collectively, the “Lenders”);
and

 

(iii)        KEYBANK NATIONAL ASSOCIATION, a national banking association, in
its capacities as “Administrative Agent”, and “Letter of Credit Issuer” under
the Credit Agreement (defined below)

 

Recitals:

 

A.           The Borrowers, the Lenders, the Letter of Credit Issuer and the
Administrative Agent and certain other parties are the parties to that certain
Credit Agreement dated as of June 5, 2013, as amended by a First Amendment dated
September 24, 2014, a Waiver Letter dated February 6, 2015 and a Commitment
Acceptance Agreement dated May 20, 2015 (collectively, the “Credit Agreement”),
pursuant to which, inter alia, the Lenders agreed, subject to the terms and
conditions thereof, to advance Loans (as this and other capitalized terms used
herein and not otherwise defined herein are defined in the Credit Agreement) to
the Borrowers; and the Letter of Credit Issuer agreed, subject to the terms and
conditions thereof, to issue Letters of Credit.

 

B.           The Borrowers have requested the Lenders to agree to certain other
amendments to the Credit Agreement.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual

 

 

 

 

agreements hereinafter set forth, the Borrowers, the Lenders, the Letter of
Credit Issuer and the Administrative Agent, intending to be legally bound,
hereby agree as follows:

 

1.            Amendments to Credit Agreement. Subject to the terms and
conditions of this Second Amendment, including, without limitation, Paragraph 2,
below:

 

(a)          The definition of “Guarantor” in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

 

“Guarantor” means, as of the Second Amendment Effective Date, each of James
River UK and, until, if ever, James River becomes a Borrower upon and subject to
the provisions of Section 2.04, James River, it being understood and agreed that
after, if ever, James River becomes a Borrower as aforesaid, all references to
the “Guarantors” shall be deemed to refer to James River UK.

 

(b)          The definition of “Holdings II” in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby deleted in its entirety.

 

(c)          The last sentence of the definition of “Material Subsidiary” in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

As of the Second Amendment Effective Date, James River, JRG Reinsurance, James
River Insurance, Stonewood Insurance and James River UK constitute the Material
Subsidiaries.

 

(d)          The following new defined terms are added to Section 1.01 (Defined
Terms) of the Credit Agreement in the appropriate alphabetical order:

 

“James River UK” means James River Group Holdings UK Limited, a private limited
company incorporated under the Laws of England and Wales that, from and after
the Second Amendment Effective Date will be a wholly-owned Subsidiary of the
Parent.

 

*        *        *

 

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
November 18, 2015 among the parties to this Agreement as of such date.

 

“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
that term is defined in the Second Amendment.

 

 2 

 

 

(e)          Section 6.03(a) (Fundamental Changes) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:

 

(a)          No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless it is a Permitted Acquisition; provided that
James River UK may dissolve or merge with the Parent so long as each and all of
the following is satisfied: (i) the Parent shall have delivered to the
Administrative Agent written notice of such merger or dissolution and the
intended date of consummation thereof at least twenty (20) Business Days in
advance of such intended date of consummation, (ii) such notice is accompanied
with copies of the definitive documentation that will effect such merger or
dissolution, (iii) no Default exists on the date of such notice and on the date
of such consummation, (iv) after giving effect to such merger or dissolution,
the Parent shall own 100% of all of the issued and outstanding Equity Interests
of each of James River and any other Person that is then a Subsidiary of James
River UK, (v) in the case of a merger, the Parent is the surviving Person, (vi)
the Parent shall have caused to be delivered to the Administrative Agent and the
Lenders such opinions of counsel as the Administrative Agent may reasonably
request, and (vii) the Administrative Agent shall not have received from the
Required Lenders on or before three (3) Business Days prior to such intended
date of consummation written notice that such Required Lenders have determined
in their good faith judgment that such merger or dissolution impairs or
otherwise adversely affects any right or interest of the Lenders hereunder or
under any other Loan Document.

 

(f)          Clause (iv) of Section 6.04(a) (Investments, Loans, Advances,
Guarantees and Acquisitions) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(iv) Investments by a Loan Party and its Material Subsidiaries in their
respective Subsidiaries; provided that the Loan Parties’ Investments in Foreign
Subsidiaries acquired or formed after the Effective Date that are not organized
under the Laws of Bermuda (exclusive of the Parent’s Investment in James River
UK upon and subject to the terms and conditions of the Second Amendment) shall
not exceed $10,000,000 in the aggregate as to all Loan Parties in any Fiscal
Year;

 

(g)          On the Second Amendment Effective Date, the Parent shall contribute
to the capital of James River UK all of the issued and outstanding Equity
Interests of James River (collectively, the “James River Equity”).

 

2.            Amendment Effective Date; Conditions Precedent. The amendments set
forth in Paragraph 1, above, shall not be effective unless and until the date on
which all of the following

 

 3 

 

 

conditions precedent have been satisfied (such date of effectiveness being the
“Second Amendment Effective Date”):

 

(a)          Officer’s Certificate. On the Second Amendment Effective Date,
after giving effect to the amendments set forth in Paragraph 1, above, and the
contribution by the Parent of the James River Equity to the capital of James
River UK (i) there shall exist no Default, and a Financial Officer or other
executive officer of each Borrower, on behalf of such Borrower, shall have
delivered to the Administrative Agent written confirmation thereof dated as of
the Second Amendment Effective Date, (ii) the representations and warranties of
the Borrowers under Article 3 of the Credit Agreement and under Paragraph 3 of
this Second Amendment shall have been reaffirmed in writing by each Borrower as
being true and correct in all material respects as of the Second Amendment
Effective Date (unless and to the extent that any such representation and
warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date), and (iii) each Borrower shall have reaffirmed
in writing that the Regulatory Condition Satisfaction remains effective.

 

(b)          Second Amendment. The Administrative Agent or the Special Counsel
(defined below) shall have received from each Borrower and the Required Lenders
either (i) a counterpart of this Second Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed signature page of this Second
Amendment) that such party has signed a counterpart of this Second Amendment.

 

(c)          Corporate Authorization. Each Borrower shall have delivered to the
Administrative Agent a copy, certified by its Secretary or Assistant Secretary
(or equivalent

 

 4 

 

 

officer otherwise named), of resolutions of its Board of Directors (or
equivalent body otherwise named) authorizing the execution and delivery of this
Second Amendment and the transactions contemplated hereby, together with the
names and signatures of the officers of such Borrower executing or attesting to
this Second Amendment, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)          James River UK Guaranty. James River UK shall have (i) executed and
delivered to the Administrative Agent a Payment Guaranty in the form of
Attachment 1 hereto and (ii) delivered to the Administrative Agent (a) its
certificate of incorporation (or equivalent document otherwise named) certified
by the Applicable Governmental Authority and its by-laws (or equivalent document
otherwise named) certified by its Secretary or Assistant Secretary (or
equivalent officer otherwise named), (b) a certificate of good standing (or
equivalent document otherwise named) for James River UK certified by the office
of the applicable Governmental Authority of the jurisdiction of its organization
or formation, (c) a certificate of qualification (or equivalent document
otherwise named) to transact business as a foreign company or other entity in
every other jurisdiction where its failure so to qualify could have a Material
Adverse Effect, and (d) a copy, certified by its Secretary or Assistant
Secretary (or equivalent officer otherwise named), of resolutions of its Board
of Directors (or equivalent body otherwise named) authorizing the execution and
delivery of such Payment Guaranty, together with the names and signatures of its
officers executing or attesting to such Payment Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)          James River Confirmation. James River shall have executed and
delivered to the Administrative Agent a confirmation of its Payment Guaranty in
form and substance reasonably

 

 5 

 

 

satisfactory to the Administrative Agent, accompanied by such certifications
regarding good standing and authorization as the Administrative Agent may
reasonably request.

 

(f)          Opinions. The Borrowers shall have caused their and James River
UK’s special counsel, Bryan Cave LLP, to deliver favorable opinions of counsel
in favor of the Lenders, the Letter of Credit Issuer and the Administrative
Agent, all in form and substance reasonably acceptable to the Administrative
Agent.

 

(g)          Agent Expenses. The Borrowers shall have paid or caused to be paid
to the Administrative Agent all fees and other amounts due and payable on or
prior to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses (including
fees, charges and disbursements of the Special Counsel) required to be
reimbursed or paid by the Borrowers hereunder, under any other Loan Document or
under said fee letter agreement.

 

(h)          Legal Matters. All legal matters incident to this Second Amendment
and the consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Squire Patton Boggs (US) LLP, Cleveland, Ohio, special counsel
to the Administrative Agent (the “Special Counsel”).

 

Notwithstanding the foregoing, if the Second Amendment Effective Date has not
occurred on or before December 15, 2015, this Second Amendment shall not become
effective and shall be deemed of no further force and effect.

 

3.            Additional Representations and Warranties. Without limiting the
effect of Paragraph 2(a)(ii) above, the Borrowers represent and warrant to the
Lenders, the Letter of Credit Issuer and the Administrative Agent that (i) James
River UK is not subject to any Applicable Insurance Code or Applicable Insurance
Regulatory Authority, (ii) the contribution of

 

 6 

 

 

the James River Equity to the capital of James River UK does not require the
consent or approval of the Applicable Insurance Regulatory Authority of any
Insurance Subsidiary of James River, (iii) the contribution of the James River
Equity to the capital of James River UK does not cause to exist or arise any
restriction, diminution or other impairment under any Applicable Insurance Code
of any Insurance Subsidiary of James River to such Insurance Subsidiary’s right
to pay Restricted Payments to the Person that is its direct parent, and (iv) no
restriction or other impairment (other than customary corporate Laws of general
application against impairment of capital) exists under the Laws of England and
Wales, the United States of America, or Bermuda (or any state, province or other
political subdivision thereof) to James River UK’s right to pay Restricted
Payments to the Parent.

 

4.            No Other Modifications. Except as expressly provided in this
Second Amendment, all of the terms and conditions of the Credit Agreement and
the other Loan Documents remain unchanged and in full force and effect.

 

5.            Confirmation of Obligations; Release. Each Borrower hereby affirms
as of the date hereof all of its respective Debt and other obligations to each
of the Lender Parties under and pursuant to the Credit Agreement and each of the
other Loan Documents and that such Debt and other obligations are owed to each
of the Lender Parties according to their respective terms. Each Borrower hereby
affirms as of the date hereof that there are no claims or defenses to the
enforcement by the Lender Parties of the Debt and other obligations of such
Borrower to each of them under and pursuant to the Credit Agreement or any of
the other Loan Documents.

 

6.            Administrative Agent’s Expense. The Borrowers agree to reimburse
the Administrative Agent promptly for its reasonable invoiced out-of-pocket
costs and expenses

 

 7 

 

 

incurred in connection with this Second Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of the Special Counsel.

 

7.            Governing Law; Binding Effect. THIS SECOND AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE
LENDERS, THE LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.

 

7.            Counterparts. This Second Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Second Amendment by
delivering by facsimile or email transmission a signature page of this Second
Amendment signed by such party, and any such facsimile or email signature shall
be treated in all respects as having the same effect as an original signature.
Any party delivering by facsimile or email transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Second Amendment.

 

8.            Miscellaneous.

 

(a)          Upon the effectiveness of this Second Amendment, this Second
Amendment shall be a Loan Document.

 

(b)          The invalidity, illegality, or unenforceability of any provision in
or Obligation under this Second Amendment in any jurisdiction shall not affect
or impair the validity, legality, or enforceability of the remaining provisions
or obligations under this Second Amendment or of such provision or obligation in
any other jurisdiction.

 

 8 

 

 

(c)          This Second Amendment and all other agreements and documents
executed in connection herewith have been prepared through the joint efforts of
all of the parties. Neither the provisions of this Second Amendment or any such
other agreements and documents nor any alleged ambiguity shall be interpreted or
resolved against any party on the ground that such party’s counsel drafted this
Second Amendment or such other agreements and documents, or based on any other
rule of strict construction. Each of the parties hereto represents and declares
that such party has carefully read this Second Amendment and all other
agreements and documents executed in connection herewith and therewith, and that
such party knows the contents thereof and signs the same freely and voluntarily.
The parties hereby acknowledge that they have been represented by legal counsel
of their own choosing in negotiations for and preparation of this Second
Amendment and all other agreements and documents executed in connection
therewith and that each of them has read the same and had their contents fully
explained by such counsel and is fully aware of their contents and legal effect.

 

(d)          The Obligations of the Borrowers hereunder are joint and several,
all as more fully set forth in Article 10 of the Credit Agreement.

 

9.          Waiver of Jury Trial. Each of the parties to this SECOND AMENDMENT
hereby irrevocably waives all right to a trial by jury in any action, proceeding
or counterclaim (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) arising out of
or relating to this SECOND AMENDMENT, the other LOAN Documents or the
transactions contemplated hereby or thereby. Each party hereto hereby (a)
certifies that no representative, agent or attorney oF any other party has
represented, expressly or otherwise, that such other

 

 9 

 

 

party would not, in the event of litigation, seek to enforce the foregoing
waiver, and (b) acknowledges that it and the other parties hereto have been
induced to enter into this SECOND AMENDMENT by, among other things, the mutual
waivers and certificatION in this section.

 

[No additional provisions are on this page; the page next following is the
signature page.]

 

 10 

 

 

IN WITNESS WHEREOF, the Borrowers, the Lenders, the Letter of Credit Issuer and
the Administrative Agent have hereunto set their hands as of the date first
above written.

 

  BORROWERS       JAMES RIVER GROUP HOLDINGS, LTD.       By: /s/ Gregg Davis    
Gregg Davis, Chief Financial Officer       JRG REINSURANCE COMPANY LTD.      
By: /s/ Kevin Copeland     Kevin Copeland, Chief Financial Officer

 

 11 

 

 

  ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER       KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent and Letter of Credit Issuer       LENDERS  
    KEYBANK NATIONAL ASSOCIATION,   as Lender       By: /s/ James Cribbet    
James Cribbet, Senior Vice President

 

 12 

 

 

[Lender Signatures Continued]

 

  SUNTRUST BANK,   as Lender       By: /s/ Paula Mueller     Name: Paula Mueller
    Title: Director

 

 13 

 

 

[Lender Signatures Continued]

 

  BANK OF MONTREAL, CHICAGO BRANCH,   as Lender       By: /s/ Joan S. Murphy    
Name: Joan S. Murphy     Title: Director

 

 14 

 

 

[Lender Signatures Continued]

 

  THE BANK OF NOVA SCOTIA,   as Lender       By: /s/ Eli Mou     Name: Eli Mou  
  Title: Director & Exec. Head

 

 15 

 

 

[Lender Signatures Continued]

 

  THE BANK OF N.T. BUTTERFIELD & SON LIMITED, as Lender       By: /s/ Alan Day  
  Name: Alan Day     Title: Vice President         And:  /s/ Raymond Long    
Name: Raymond Long     Title: Vice President

 

 16 

 

 

[Lender Signatures Continued]

 

  FIRST TENNESSEE BANK, N.A.,   as Lender       By: /s/ Keith A. Sherman    
Name: Keith A. Sherman     Title: Senior Vice President

 

 17 

 

 

[Lender Signatures Continued]

 

  YADKIN BANK, as Lender       By: /s/ Jeff Hendrick     Name: Jeff Hendrick    
Title: Vice President

 

 18 

 